Per Curiam. Appellant’s court-appointed attorney has filed a motion for attorney’s fee for which we allow $450.00. Reimbursement is also sought for the expense of reproducing the required copies of appellant’s abstract and brief. The only fund from which this court could allow payment of this expense is our limited appropriation for the payment of court-appointed attorneys. Rule 11 (g) of the Rules of the Supreme Court and Court of Appeals provides: When an indigent appellant is represented by appointed counsel or a public defender, his attorney may have the abstracts and briefs printed by submitting the double-spaced typewritten manuscript to the Attorney General not later than the due date of the brief. The copies for which reimbursement is sought would have been made by the Attorney General if the above rule had been followed and the motion for reimbursement is therefore denied. We call attention to Rule 11 (a) which requires the appellant, in a criminal case where the State is the appellee, to file 17 copies of his abstract and brief and submit proof of service of two additional copies on the Attorney General. When the appellant proceeds under Rule 11 (g), we suggest that the original brief be filed with the clerk and two copies served on the Attorney General with the request that the additional copies be made and filed by that office. It would then be proper to seek allowance by us of the reproduction cost of the two copies served on the Attorney General.